UNPUBLISHED

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                        No. 17-1335


JANICE WOLK GRENADIER, (JWG) Relator, Ex rel United States of America
(USA),

             Plaintiff,

              and

GEORGE MCDERMOTT,

             Intervenor - Appellant,

              v.

STATE OF VIRGINIA, (COA) C/O City Attorney James Bank, Their public
servants, as individuals & in their official capacity as an officer of the Court, gov't
employee, elected officials. Those listed below working as public servants for
mentioned St/dept of USA; CITY OF ALEXANDRIA, VIRGINIA (COA) C/O
City Attorney James Bank, Their public servants, as individuals & in their official
capacity as an officer of the Court, gov't employee, elected officials. Those listed
below working as public servants for mentioned St/dept of USA; FEDERAL
BUREAU OF INVESTIGATION, (FBI) C/O James Comey, Their public
servants, as individuals & in their official capacity as an officer of the Court,
government employee, elected officials. Those listed below working as public
servants for the mentioned St/dept of the USA; DEPARTMENT OF JUSTICE,
(DOJ) C/O Acting Chief Justice, Their public servants, as individuals & in their
official capacity as an officer of the Court, government employee, elected
officials. Those listed below working as public servants for the mentioned St/dept
of the USA,

             Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-00166-TSE-MSN)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Edward McDermott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      George Edward McDermott appeals the district court’s order denying his motions

to intervene and for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for the reasons stated by the district court. McDermott v. Virginia, No. 1:17-cv-00166-

TSE-MSN (E.D. Va. Mar. 1 & 8, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED




                                            3